Citation Nr: 1613511	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-12 287	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esq., Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1970 to January 1973.  He died in May 2008.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.  Jurisdiction rests with the VA Pension Center in Milwaukee, Wisconsin, from which the appeal was certified.


FINDINGS OF FACT

1.  The Veteran died in May 2008, and the Coroner's Verdict states the cause of death as peritonitis and multisystem organ failure.

2.  At the time of the Veteran's death, service connection was in effect for bronchial asthma.

3.  The evidence is at least in relative equipoise as to whether the Veteran's bronchial asthma contributed substantially or materially to cause his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the claim of entitlement to service connection for the cause of the Veteran's death.  Therefore, no discussion of VA's duties to notify and assist is necessary.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312 (2015).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2015).  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2015).  It is not sufficient to show that the service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c)(1) (2015). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38 C.F.R. § 3.312(c)(3) . Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. 38 C.F.R. § 3.312(c)(4).

The Veteran died in May 2008 and the Certificate of Death lists the immediate cause of death as "pending."  The Coroner's Verdict lists the cause of death as peritonitis and multisystem organ failure due to acute infarct of ascending colon with perforation, due to atherosclerotic occlusion of superior mesenteric artery and micronodular cirrhosis with ascites.  The Coroner's Verdict lists "other conditions" as bronchial asthma, hepatitis c, and chronic obstructive pulmonary disease (COPD).  At the time of the Veteran's death, service connection was in effect for bronchial asthma, for which a 30 percent disability rating was assigned.  The Appellant has asserted that the Veteran's bronchial asthma significantly contributed to his death.

Dr. D.M.W., Chief of the Division of Pulmonary & Critical Care Medicine at the hospital where the Veteran was treated in the days prior to his death, submitted a letter in April 2009.  Dr. D.M.W. stated that the Veteran had been under his care for various pulmonary issues during the year prior to his death.  He stated that the Veteran suffered from advanced COPD, which was "manifested as severe asthmatic bronchitis," and that although many other medical issues were part of his condition, his COPD manifested as asthmatic bronchitis contributed to a significant degree to his overall deteriorating condition and ultimately to his death.

Dr. R.V.K., a private physician who treated the Veteran for several years, submitted a letter in October 2009.  Dr. R.V.K. stated that the Veteran had been under his care for various issues including "COPD/recurrent asthmatic bronchitis."  Dr. R.V.K. stated that even though the Veteran had several other issues, his COPD and recurrent asthmatic bronchitis could have contributed to a significant degree to his overall deteriorating lung status.  Dr. R.V.K. then stated that bronchial asthma was a contributing factor to the Veteran's death.

In November 2009, Dr. D.M.W. submitted an additional letter in which he stated that due to the Veteran's COPD, he had marked hypoxemia, which is a reduction in the measurable oxygen saturation in the blood as measured by a pulse oximeter device.  Dr. D.M.W. stated that the Veteran's chronic hypoxemia contributed to his multiple system failure which included the cardiovascular system, pulmonary system, and liver failure.  He then stated that although this contributed to the acceleration in the demise of the Veteran, it was not the cause of his death.

In a March 2011 letter, Dr. R.V.K. clarified his opinion that bronchial asthma contributed to the Veteran's death.  He explained that the Veteran had long suffered from bronchial asthma and had been medically discharged from service due to the condition in 1973.  He stated that COPD is often used to refer to any breathing disorder or persistent obstruction of bronchial flow such as bronchial asthma.  He then stated that he agreed with the opinion rendered by Dr. D.M.W. that the Veteran suffered from advanced COPD manifested as severe asthmatic bronchitis and that this condition contributed significantly to his overall deteriorating health and ultimately his death.  Dr. R.V.K. then stated his opinion that it was more likely than not that the Veteran's long-standing bronchial asthma substantially contributed to his cause of death.  He stated that this opinion was based on having treated the Veteran for several years and the deteriorating effect that bronchial asthma has on a patient's lungs and lung function over the course of 35 years.

In March 2012, the RO obtained an opinion from a VA examiner who had reviewed the Veteran's claims file.  The examiner first noted the Veteran's diagnosis of bronchial asthma with associated hay fever while in service.  The examiner stated that she agreed with the opinion of Dr. D.M.W. that the Veteran's hypoxemia, which Dr. D.M.W. attributed to his COPD, contributed to the Veteran's demise but was not the cause of his death.  The examiner then stated that the Veteran's allergic asthma with hay fever was not the same disease phenomenon as his COPD, which she attributed to many years of smoking.  The examiner stated that the Veteran's death was a classic presentation of the end stage of alcoholic liver disease, and that there was no evidence that the Veteran's service-connected asthma contributed at all to his demise.  The examiner stated that the hypoxia at the time of death was more likely than not due to the metabolic, hematologic, and other changes that occur in multisystem organ failure.  Ultimately, the examiner concluded that the medical evidence did not show that the Veteran's asthma with hay fever substantially or materially contributed to his death.  She also stated that his remote history of allergic asthma and even his mild COPD, whose relationship, if any, to the asthma would only be speculative, could not be considered substantial or material in the face of widespread organ failure from causes wholly unrelated to asthma.

The Board first notes that the VA examiner appears to have misinterpreted Dr. D.M.W.'s November 2009 letter.  The relevant statement reads: "[a]lthough [the Veteran's chronic hypoxemia due to his COPD] contributed to the acceleration in the demise of the [Veteran], it [was] not the cause of his death."  The examiner interpreted this statement as a negative opinion as to the nexus between the Veteran's COPD, which Dr. D.M.W. previously stated was "manifested as severe asthmatic bronchitis," and the Veteran's death.  This interpretation is wholly inconsistent with Dr. D.M.W.'s statement in the same letter that the Veteran's COPD caused hypoxemia, which contributed to multiple system failure, which is listed on the Coroner's Verdict as a cause of death along with peritonitis.  When read in conjunction with his April 2009 statement that the Veteran's COPD, "manifested as severe asthmatic bronchitis," contributed to a significant degree to his death, the Board finds that Dr. D.M.W.'s statement referred to by the examiner was a reaffirmation of Dr. D.M.W.'s positive nexus opinion, while at the same time acknowledging that COPD and bronchial asthma were not officially listed as causes of death.  The Board notes that Dr. R.V.K. shared the Board's interpretation when he stated in a March 2011 letter, post-dating both of Dr. D.M.W.'s letters, that he agreed with Dr. D.M.W. that COPD manifested as severe asthmatic bronchitis contributed significantly to the Veteran's deteriorating health and ultimately his death.

The Board also notes that while the VA examiner rendered her opinion after a review of the Veteran's claims file, Dr. D.M.W. treated the Veteran for pulmonary conditions in the year prior to his death, and was the Chief of Pulmonary & Critical Care Medicine at the hospital where the Veteran was treated in the days prior to his death.  In addition, Dr. R.V.K. treated the Veteran for several years before his death.  As such, on the basis of their direct contact with and treatment of the Veteran, the Board has determined that the medical opinions rendered by the Veteran's private physicians are entitled to more probative weight than the VA examiner's opinion.

Upon a careful review of the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected bronchial asthma contributed substantially or materially to cause his death.  Accordingly, resolving the benefit of doubt in the Appellant's favor, service connection for the cause of the Veteran's death is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


